EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Ellis on 8/10/2021.

Claim 9, line 5 is amended as follows:  “spherical shape with a top portion being truncated so as to define the first opening, the spherical shaped body”

Claim 9, line 6 is amended as follows:  “including an integral [[a]] connector having a fist connector part at a first end thereof and a”

Claim 9, line 8 is amended as follows:  “within the hollow interior and a second connector part being disposed external the spherical shaped body, the”

Claim 9, line 9 is amended as follows:  “first connector part being at least partially encapsulated within the spherical shaped body thereby preventing”

Claim 9, line 14 is amended as follows:  “outwardly, while the top portion of the spherical shaped body in which a side wall of the spherical shaped body is curved”

Claim 19, line 15 is amended as follows:  “disposed through the through hole in the second end of the [[body]] protective shell and being axially”


Examiner’s Statement of Reasons for Allowance
Applicant’s arguments are persuasive, in conjunction with the claim amendments dated 6/3/2021. The subject matter of independent claim(s) in the amendment submitted on 6/3/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 9, 19, 30 and 35, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a single piece spherical shaped body having a hollow interior, the spherical shaped body being truncated, at a location above a plane that 
The closest relevant art is: 
U.S. Publication No. 2009/0182309 to Muffly, which discloses a device (see Figs. 25-26) for shielding a stopcock (conventional stopcock 2532) that is located along tubing (tubing is shown in Figs. 25-26, but is not labeled) that is part of an intravenous (IV) medication delivery 
U.S. Publication No. 2017/0065808 to Filz, which discloses a device (Fig. 1-5) for shielding an injection port (injection ports are shown in Figs. 3 and 5) that is located along tubing (tubing is shown in Figs. 3 and 5) that is part of an intravenous (IV) medication delivery system (abstract), the device comprising: a body (housing 20) having a hollow interior (shown in Fig. 2) and a first opening (first opening formed when clam shell body 20 is open, see Figs. 2-3) for receiving a fluid delivery 5member (syringe, shown in Fig. 5) to allow passage of the fluid delivery member (syringe) into the hollow interior while the body at least partially encapsulates the injection port (the device of Fig. 3, in the configuration shown in Fig. 3 is fully capable of receiving 
But neither Muffly nor Filz teaches the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/AMBER R STILES/Primary Examiner, Art Unit 3783